Order filed, April 18, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-11-00661-CV
                                 ____________

                   ASHISH AND APARNA KAMAT, Appellant

                                        V.

                       ASMITA UNNI PRAKASH, Appellee
                               ____________

                               NO. 14-11-00662-CV
                                 ____________

                      ASHMITA UNNI PRAKASH, Appellant

                                        V.

                    ASHISH AND APARNA KAMAT, Appellee



                      On Appeal from the 215th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2009-28312


                                     ORDER
       The reporter’s record in this case was due August 31, 2011, 2012. See Tex. R.
App. P. 35.1. On February 13, 2012, this court ordered the court reporter to file the
record within 15 days. On March 26, 2012, this court received notice from Amanda King
that no payment arrangements had been made for the record. On April 16, 2012, Amanda
King filed a motion for extension of time to file the record. We GRANT the motion and
issue the following order.

       We order Amanda King, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.        No further extensions will be
entertained.

       If Amanda King does not timely file the record as ordered, we will issue a show
cause order directing the court reporter to appear before this court on a date certain to
show cause why the reporter should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                     PER CURIAM